750 N.W.2d 591 (2008)
Markell VANSLEMBROUCK, a Minor, by his Next Friend Kimberly A. VANSLEMBROUCK, and Kimberly A. Vanslembrouck, Individually, Plaintiffs-Appellees,
v.
Andrew Jay HALPERIN, M.D., Michigan Institute of Gynecology & Obstetrics, P.C., and William Beaumont Hospital, Defendants-Appellants.
Docket No. 135893. COA No. 273551.
Supreme Court of Michigan.
June 25, 2008.
On order of the Court, the application for leave to appeal the January 15, 2008 judgment of the Court of Appeals is considered, and it is GRANTED. The parties shall address whether, in this medical malpractice case involving a minor who was allegedly injured at birth, the plaintiffs are entitled to the benefit of the tolling provision in MCL 600.5856(c) where the plaintiffs provided a notice of intent prior to the minor reaching 10 years of age but filed their complaint after the minor had reached 10 years of age. The parties shall address in their arguments whether MCL 600.5851(7) provides a period of limitation.
Persons or groups interested in the determination of the issue presented in this *592 case may move the Court for permission to file briefs amicus curiae.